Opinión disidente emitida por el
Juez Asociado Señor Her-nández Denton,
a la cual se une el Juez Presidente Se-ñor Andréu García.
Por entender que la definición de “alrededores de una escuela” en la Ley Núm. 40 de 5 de junio de 1986 (24 L.P.R.A. sec. 411A), es vaga e imprecisa y viola el principio de legalidad del ordenamiento penal, revocaríamos la sen-tencia apelada y en su lugar declararíamos al Sr. Félix J. Cabello Mulero culpable del delito de infracción al Art. 401(a) de la Ley de Sustancias Controladas de Puerto Rico, 24 L.P.R.A. see. 2401. Disentimos.
I
El 14 de agosto de 1987, el Sr. Félix Cabello Mulero fue acusado de violar el Art. 411A de la Ley de Sustancias Con-troladas de Puerto Rico, supra, que prohíbe la distribución y venta de sustancias controladas en los alrededores de una escuela. En la acusación se imputó que para el 12 de *189diciembre de 1986 y frente a una escuela en el Bo. Cama-rones de Guaynabo, el apelante ilegal, voluntaria, mali-ciosa y criminalmente distribuyó la sustancia controlada conocida como “cocaína”. Por estos hechos fue juzgado en el Tribunal Superior, Sala de Bayamón.
La prueba demostró que a eso de las 6:30 de la tarde Cabello Mulero realizó frente a una escuela en el Bo. Ca-marones de Guaynabo una transacción de drogas con un confidente y un encubierto de la Policía. Surge de la Expo-sición Narrativa de la Prueba, que el sitio donde se llevó a cabo la transacción fue en la entrada de la escuela que estaba localizada en los altos de una loma. Exposición Na-rrativa de la Prueba, pág. 9. Cuando la defensa intentó establecer la distancia entre la escuela y el lugar de los hechos, el juzgador de los hechos intervino y no le dejó preguntar al respecto, porque entendió que la distancia no era un criterio pertinente. Véase Exposición Narrativa de la Prueba, págs. 9 y 10.
El 2 de diciembre de 1988, siendo juzgado por tribunal de derecho, se encontró culpable al acusado del delito im-putado y se le condenó a veinte (20) años de reclusión. En su apelación, Cabello Mulero sostiene que el tribunal de instancia cometió los errores siguientes:
A. PRIMER ERROR:
Cometió grave error el Honorable Juez al declarar culpable al acusado, ya que existía duda razonable sobre su participación en los alegados hechos delictivos y la prueba de cargo no rebatió la presunción de inocencia.
B. SEGUNDO ERROR:
La acusación que se hizo contra el convicto-apelante, fue de haber vendido sustancias controladas en los predios de una es-cuela pública y la prueba desfilada no fue suficiente para esta-blecer que dicha escuela se encontraba en funciones, que la supuesta venta había sido en los predios de la escuela, ya que no se le permitió a la defensa pasar prueba sobre tales extremos.
C. TERCER ERROR:
*190Que durante el proceso del juicio, al convicto-apelante se le violó el debido proceso de ley.
D. CUARTO ERROR:
El testimonio del agente encubierto fue uno descarnado, e[s]ter[e]otipado e increíble que entró en serias contradicciones y no rebasó los parámetros para establecer un caso más allá de la duda razonable. Alegato del acusado apelante, págs. 2-3.
La apelación nos permite examinar si al momento de los hechos el Art. 411Ade la Ley de Sustancias Controladas de Puerto Rico, Ley Núm. 4 de 23 de junio de 1971, según enmendada, 24 L.P.R.A. sec. 2411a, adolecía de vaguedad y violaba la cláusula del debido proceso de ley.
HH h-H
Al resolver la controversia de esta apelación partimos de la premisa de que un acto no es punible a menos que “no esté expresamente definido por la ley como delito ...”. 33 L.P.R.A. see. 3031. Este principio rector del derecho penal recogido en el Art. 8 del Código Penal de 1974 (33 L.P.R.A. see. 3031)(1) consagra la máxima latina nullum crimen, nu-llum poena, sine lege previae. Este principio de antigua es-tirpe constituye un elemento cardinal en el ordenamiento penal moderno. Conforme a sus postulados, al interpretar un estatuto “la claridad y precisión ... es condición de su validez”. Pacheco v. Vargas, Alcaide, 120 D.P.R. 404 (1988).
Tanto esta norma como el mandato constitucional de que ninguna persona será privada de su libertad sin el debido proceso de ley, proscriben las leyes vagas o ambiguas. En Pueblo v. Santiago Vázquez, 95 D.P.R. 593, 595 (1967), sostuvimos que “allí donde el estatuto penal es de tal naturaleza indefinido e impreciso que no informa *191adecuadamente al ciudadano que su acto estaba prohibido y penado” falta al debido proceso de ley garantizado por el Art. II, Sec. 7 de la Constitución del Estado Libre Asociado, L.P.R.A., Tomo 1.
Al amparo de este precepto, una ley es nula por vague-dad si sus prohibiciones no están claramente definidas. Vives Vázquez v. Tribunal Superior, 101 D.P.R. 139 (1973). Ante un reclamo de ambigüedad y violación del debido pro-ceso de ley, recientemente concluimos que una ley será de-clarada nula si: (1) una persona de inteligencia promedio no queda debidamente advertida del acto u omisión que el estatuto pretende prohibir y penalizar; (2) se presta a la aplicación arbitraria y discriminatoria e interfiere con el ejercicio de derechos fundamentales garantizados por la Constitución. Pacheco Fraticelli v. Cintrón Antonsanti, 122 D.P.R. 229 (1988). Véase, además, Pueblo v. Hernández Colón, 118 D.P.R. 891, 906 (1987), opinión disidente.
En esencia, allí reiteramos que el concepto de ambigüe-dad toma como punto de partida la percepción y entendi-miento que una persona de inteligencia promedio puede hacer de una ley. Una ley es nula por razón de vaguedad si personas de inteligencia común se ven obligadas a adivinar su significado y, a su vez, resulta difícil poder establecer la forma y manera de su aplicación, conllevando una posible aplicación arbitraria. Pueblo v. Mantilla, 71 D.P.R. 36 (1950); Vélez v. Srio. de Justicia, 115 D.P.R. 533, 544 (1984).
Por otro lado, el hecho de que se tenga que ejercer nues-tra función de interpretar la ley no implica que la ley ado-lece de vaguedad. Pueblo v. Tribl. Superior, 81 D.P.R. 763 (1960). No obstante, al interpretar un estatuto penal, el principio de legalidad nos impone el deber de interpretar estas leyes restrictivamente. Pueblo v. Ríos Nogueras, 114 D.P.R. 256 (1983); Pueblo v. Uriel Álvarez, 112 D.P.R. 312 (1982).
Con la aprobación del Código Penal de 1902, se dispuso *192que la interpretación de la norma penal debía seguir el estricto sentido de los términos de la ley.(2) Véanse: El Pueblo v. Benitez et al., 19 D.P.R. 246, 258 (1913); El Pueblo v. Padilla, 20 D.P.R. 276, 280 (1914). Incluso, estos pronun-ciamientos requerían que toda interpretación restrictiva debía exigir que en caso de duda se favoreciera al acusado. Mari Bras v. Alcaide, 100 D.P.R. 506 (1972); Pueblo v. Tribunal Superior, 101 D.P.R. 439 (1973). No obstante, la in-terpretación del estatuto penal debe ser razonable y una aplicación literal suya, que resulta en consecuencias absur-das, debe ser evitada. La interpretación restrictiva no exige que a las palabras debe dárseles su significado más limitado o que se deba hacer caso omiso de la evidente intención del legislador. Pacheco v. Vargas, Alcaide, supra; Pueblo v. Burgos Torres, 120 D.P.R. 709 (1988).
Al interpretar una ley penal especial como la del caso de autos también debemos hacerlo de acuerdo con las normas de hermenéutica expuestas en los Art. 5,(3) 6(4) y 7 del Có-digo Penal. En particular, debemos interpretar las pala-bras o frases según “su contexto, su uso común y corriente, y el tiempo y género de las voces”. D. Nevares-Muñiz, De-recho Penal Puertorriqueño: Parte General, Hato Rey, Inst. Desarrollo del Derecho, 1983, pág. 106.
*193Por último, cuando un estatuto es susceptible de dos interpretaciones, una de las cuales lo hará constitucional y la otra inconstitucional, es el deber de las cortes adoptar aquella interpretación que, sin violentar el significado ra-zonable del lenguaje, lo haga constitucional. Véase Pueblo v. Mantilla, supra. Claro, hay que tomar en consideración que debemos abstenernos de formular interpretaciones constitucionales a menos que no pueda resolverse la con-troversia por otros razonamientos. Véase Martínez v. Tribunal Superior, 81 D.P.R. 945 (1960). Tampoco resulta apropiado, cuando un estatuto es claro y su interpretación correcta se desprende del significado común y corriente de sus palabras, intercalar vocablos ni suplir omisiones al interpretarlo. Meléndez v. Tribunal Superior, 90 D.P.R. 656, 662 (1964).
Luego de este breve repaso de las reglas de hermenéu-tica penal, nos compete pronunciarnos sobre la validez del Art. 411A de la Ley de Sustancias Controladas de Puerto Rico, según enmendada, supra, vigente al momento de los hechos.
HH HH I — \
En un esfuerzo por reglamentar la fabricación, distribu-ción y dispensación de las sustancias controladas en Puerto Rico y establecer un cuerpo de ley con las debidas penas, se aprobó la ley Núm. 4 de 23 de junio de 1971, conocida como la “Ley de Sustancias Controladas de Puerto Rico”. En dicha ocasión el legislador tenía un inte-rés legítimo de resolver el problema del trasiego de drogas. Sin embargo, la ley era silente en cuanto al creciente trá-fico de drogas que existía en las escuelas públicas y priva-das del país. Fue para mediados de la década del ’70 que se incorporó el Art. 411A, supra, que específicamente trataba el problema de la venta de drogas en los planteles escolares y sus alrededores.
*194Esta ley, en lo que nos concierne, disponía:
Artículo 411A.—
Toda persona que, a sabiendas e intencionalmente y en vio-lación a las disposiciones de esta ley, introduzca, distribuya, dispense, administre, posea o transporte para fines de distribu-ción, venda, regale o entregue en cualquier forma, cualquier sustancia controlada de las incluidas en las Clasificaciones I a V de esta ley, en una escuela pública o privada, o en sus alre-dedores y mientras se encuentren en funciones escolares, incu-rrirá en delito grave y convicta que fuere será sentenciada con el doble de las penas provistas por el Artículo 401(b) de esta ley por un delito cometido por primera vez, que envuelva la misma sustancia y la misma clasificación.
Por “escuela” se entenderá el edificio principal y toda edifica-ción, anexo, patio, jardín y área de estacionamiento de la es-cuela y cubrirá las elementales, secundarias (intermedias), su-periores, especializadas y a las universidades y colegios para estudios universitarios. Por escuela especializada se entende-rán cubiertas, a los fines de este artículo, a las comerciales, vocacionales o de oficios; aquellas para personas impedidas fí-sicamente, retardadas mentales, sordomudas y ciegas; para personas con limitaciones del habla y en la lectura y cuales-quiera otras de naturaleza análoga a las antes mencionadas. Por los “alrededores de una escuela” se entenderá cubierta un área hasta una distancia de veinticinco (25) metros a contarse desde los límites de la escuela, según indicados los límites por cerca o por cualquier otro signo de demarcación, en cualquier dirección. (Enfasis nuestro y escolio omitido.) 1975 Leyes de Puerto Rico 882-883.
Sin embargo, el estatuto sufrió un cambio fundamental con la aprobación de la Ley Núm. 40 de 5 de junio de 1986 (24 L.P.R.A. sec. 2411a). Ese año, el legislador, preocupado por la seguridad de la población escolar, entendió que era preciso enmendar el Art. 411A de la Ley de Sustancias Controladas de Puerto Rico, en dos (2) extremos. El pri-mero, aumentar el área incluida en los alrededores de las escuelas a doscientos (200) metros (anteriormente veinti-cinco (25) metros) y, el segundo, excluir a los que cometen estos delitos de los beneficios de la sentencia suspendida y *195libertad a prueba. Art. 414 de la Ley Núm. 4 de 23 de junio de 1971 (24 L.P.R.A. sec. 2411a).
Aunque de la exposición de motivos surge que la inten-ción legislativa fue ampliar el área cubierta hasta una dis-tancia de doscientos (200) metros radiales, la Asamblea Legislativa omitió incluir un artículo a esos efectos en el texto de la ley que fue aprobada. Como resultado de esta omisión, el Art. 411A, según enmendado, supra, definió “al-rededores de la escuela” de la siguiente manera:
Por “alrededores de una escuela” se entenderá toda vía pú-blica o área recreativa colindante con los límites por cerca o por cualquier otro signo de demarcación, en cualquier dirección. 1986 Leyes de Puerto Rico 113.
Al percatarse de la omisión incurrida al promulgar la Ley Núm. 40, supra, la Asamblea Legislativa, mediante la Ley Núm. 33 de 27 de marzo de 1988 (24 L.P.R.A. see. 2411a), enmendó el estatuto a los únicos fines de “restable-cer el criterio distancia” en la definición de “alrededores de una escuela”.(5) Al promulgar esta nueva ley, la Asamblea Legislativa expresamente reconoció que la definición de “alrededores” de la Ley Núm. 40, supra, era vaga e impre-cisa y que era necesario establecer un límite de cien (100) metros radiales al. área cubierta por esta prohibición. Véase Exposición de Motivos de la Ley Núm. 33 de 27 de mayo de 1988, Leyes de Puerto Rico, págs. 134-135.(6)
En vista de que la Asamblea Legislativa expresamente *196reconoció que su omisión tuvo el efecto de causar confusión sobre ej alcance de la prohibición del Art. 411A, según en-mendado, supra, resulta realmente sorprendente la sen-tencia emitida por este Tribunal. Las enmiendas introdu-cidas en el estatuto en el 1988 constituyeron una aceptación de la Asamblea Legislativa de que el estatuto era vago y confuso y, por ende, violaba el principio de legalidad. No obstante esta aceptación, una mayoría de los compañeros de este Tribunal refrendan el dictamen ape-lado y desde este estrado apelativo la opinión concurrente de la Juez Asociada Señora Naveira de Rodón pretende corregir la omisión legislativa. No podemos refrendar este acto de legislación judicial en asuntos en que se debate la libertad de una persona.
> HH
Motivado porque la ley expuesta anteriormente era la vigente al momento de suceder los hechos del caso de epí-grafe, en su apelación, Cabello Mulero sostiene que “la de-finición ‘alrededores de una escuela’ contenida en la Ley Núm. 40, es tan amplia en su alcance, tan indefinida y tan vaga que permitiría la convicción de un acusado de vender sustancias controladas a cientos de metros de una escuela”. Alegato del acusado apelante, pág. 11. Aduce que esto permitiría aplicar la ley de “igual manera a una venta de drogas realizada a diez (10) metros de la entrada de una escuela que a una efectuada a mil (1,000) metros de una escuela, ya que dentro del lenguaje de la ley, aun esto po-dría ser considerado un área ‘alrededor de la escuela’ ”. íd., págs. 11-12.
Fundamentándose en su conclusión en cuanto a que la distancia no era importante en la aplicación de la ley, el foro de instancia no permitió prueba sobre estos extremos. No obstante, la opinión concurrente de la compañera Juez Asociada Señora Naveira de Rodón reconoce que la distan-*197cia es un elemento importante en esta ley especial, y a pesar de que no se presentó prueba sobre este aspecto, con-firma la sentencia apelada. Su opinión concurrente con-cluye que el Art. 411A, según enmendado, supra, provee una justa notificación sobre la conducta allí penada. Aduce que una persona de inteligencia común u ordinaria puede entender y comprender el significado del término “alrede-dores” y concluye que la ley prohíbe la venta y distribución de sustancias controladas “si se efectúa en una zona ale-jada de la escuela”. La sentencia emitida por una mayoría del Tribunal concluye que no se cometieron los errores se-ñalados y refrenda (implícitamente) la tesis de la opinión concurrente de la Juez Asociada Señora Naveira de Rodón.
Ante el reclamo de vaguedad en la redacción del artí-culo, la opinión concurrente de la Juez Asociada Señora Naveira de Rodón afirma que como el acusado es una persona de inteligencia común, podía “entender el significado del término alrededores” según utilizado en el estatuto. Para fundamentar su hipótesis se recurre al Diccionario de la Lengua Española y concluye que el vocablo denota “todo aquello ... que se encuentra más o menos cerca de ella”. (Enfasis suplido.) Opinión concurrente de la Juez Asociada Señora Naveira de Rodón, pág. 197.
La acepción citada del Diccionario de la Lengua Espa-ñola está viciada de la misma vaguedad e imprecisión que el estatuto. Como el vocablo “alrededor” es un adverbio, “que se emplea generalmente con ‘de’ como preposición para expresar la situación de algo que rodea a la cosa de que se trata”, A. Moliner, Diccionario de Uso del Español, Madrid, Ed. Gredos, 1986, pág. 148, éste tiene múltiples usos y se utiliza generalmente cuando no se puede precisar la distancia del objeto primario.
Recordemos también que interpretamos un artículo penal que contiene en su propio texto la definición de “alre-dedores de una escuela”. Esto es, no tenemos que recurrir a otro artículo para conseguir su definición. Siendo esto así, *198¿por qué la opinión concurrente de la Juez Asociada Señora Naveira de Rodón recurre al diccionario de la Real Academia Española para definir “alrededores”? ¿No es esto una admisión de que el estatuto es vago e impreciso? ¿No es esto la mejor prueba de que su opinión no está utilizando el criterio rector de la persona de inteligencia común?
De lo anterior se desprende que el estatuto no tiene la claridad requerida para que un ciudadano de inteligencia común pueda entender los límites permisibles de su conducta. Precisamente por esta imprecisión es que dentro de este Tribunal tenemos opiniones contrarias sobre el al-cance del delito y la Juez Asociada Señora Naveira de Ro-dón se ve obligada a establecer unos límites recurriendo a la intención legislativa. ¿No es esto el mejor ejemplo de que el Art. 411A, según enmendado, supra, viola el principio de legalidad y la doctrina del debido proceso de ley?
Conscientes de la imprecisión del lenguaje estatutario, la opinión concurrente de la Juez Asociada Señora Naveira de Rodón trata de superar los problemas constitucionales afirmando que “la conducta prohibida ... no es una en la que pueda incurrirse si se efectúa en una zona alejada de la escuela”. Opinión concurrente de la Juez Asociada Se-ñora Naveira de Rodón, pág. 179. La solución concebida es tan ambigua como el concepto original. ¿Significa esto que en el futuro tendremos que interpretar qué es una zona alejada?
La solución de la opinión concurrente de la Juez Aso-ciada Señora Naveira de Rodón no es lo suficientemente precisa para cumplir con el principio de legalidad y con las garantías del debido proceso de ley. Correspondía a la Asamblea Legislativa la tarea de enmendar el estatuto y establecer el área radial específica que fuese claramente entendible para el hombre de inteligencia promedio.
Por la razones expuestas anteriormente, no podemos permitir que la interpretación judicial castigue de manera injusta a un acusado por violar una ley, que el propio legis-lador aceptó que era “vaga e imprecisa”. Esto constituye un *199acto de legislación judicial contraria a nuestro ordena-miento constitucional y a los principios más fundamenta-les del derecho penal que no podemos endosar. Por estas razones, disentimos de la sentencia del Tribunal.
No obstante, en vista de que la prueba desfilada demos-tró más allá de duda razonable que el apelante voluntaria, maliciosa y con intención criminal distribuyó cocaína a un agente encubierto del orden público, declararíamos a Ca-bello Mulero culpable del delito de infracción al Art. 401(a)(7) de la Ley de Sustancias Controladas de Puerto Rico, supra. Por ende, devolveríamos el caso al foro de ins-tancia para que dicte la sentencia correspondiente.

(1) El Art. 8 del Código Penal de 1974 (33 L.P.R.A. see. 3031) dispone:
“No se instará acción penal contra persona alguna por un hecho que no esté expresamente definido por la ley como delito, ni se impondrán penas o medidas de seguridad que la ley no hubiere previamente establecido.
“No se podrán crear por analogía delitos, penas, ni medidas de seguridad.”


(2) El derogado Art. 3 del Código Penal de 1902 disponía:
“Art. 3. —Todas las disposiciones y artículos de este Código deberán interpre-tarse según el recto sentido de sus términos, [a] fin de que llene su objeto y facilite la administración de [la] justicia.” Estatutos revisados y códigos de Puerto Rico, San Juan, Imp. Boletín Mercantil, 1902, Art. 3, pág. 521.


(3) El Código Penal de 1974, en su Art. 5, dispone, entre otras cosas, que:
“Las disposiciones de la Parte General del presente Código se aplicarán también a los hechos previstos por las leyes penales especiales.” 1974 Leyes de Puerto Rico 450.


(4) El Art. 6 dispone:
“Las palabras y frases se interpretarán según el contexto y el significado san-cionado por el uso común y corriente.
“Las voces usadas en este Código en el tiempo presente incluyen también el futuro; las usadas en el género masculino incluyen el femenino y el neutro, salvo los casos en que tal interpretación resultare absurda; el número singular incluye el plural y el plural incluye el singular.” 1974 Leyes de Puerto Rico 450-451.


(5) La Ley Núm. 33 de 27 de mayo de 1988 (24 L.P.R.A. sec. 2411a) definió “alrededores de una escuela” de la siguiente manera:
“Por ‘alrededores de una escuela’ se entenderá cubierta un área de hasta cien (100) metros radiales a contarse desde los límites de la escuela, según indicados estos límites por cerca o por cualquier otro signo de demarcación.”


(6) Véase la Exposición de Motivos de la Ley Núm. 33, supra, 1988 Leyes de Puerto Rico 134-135; además, el informe conjunto de 2 de mayo de 1988, a la Cá-mara de Representantes por la Comisión de lo Jurídico Penal y la Comisión de Instrucción y Cultura. Como también el informe conjunto de 29 de marzo de 1988 al Senado, por la Comisión de Instrucción y la Comisión de lo Jurídico. Ambos informes coinciden en la vaguedad e imprecisión del estatuto.


 El Art. 401(a) de la Ley de Sustancias Controladas de Puerto Rico, 24 L.P.R.A. see. 2401, dispone en lo pertinente:
“(a) Excepto en la forma autorizada en este Capítulo, será ilegal el que cual-quier persona, a sabiendas o intencionalmente:
“(1) Fabrique, distribuya, dispense, transporte u oculte, o posea con la intención de fabricar, distribuir, dispensar, transportar u ocultar una sustancia controlada;
“(2) produzca, distribuya o dispense; transporte u oculte o posea con la intención de distribuir o dispensar, transportar u ocultar una sustancia falsificada.”